Case 3:19-cv-OOO48-LRH-WGC Document 1-1 Filed 01/31/19 Page 1 of 13

EXHIBIT 1 -
“Complaint”

EXHIBIT 1 -
“Complaint”

Case 3:19-cv-OOO48-LRH-WGC Document 1-1

\DOO*--lO\

,_.
O

/r
,_A
p_n

3....
_- u-¢
03 N

'L`

CH.&RT`E R.ED
ATI`ORNHS AND COUNSELORS AT l.r\\¥"

832 \VlLZ_O'\l¢l $TREIT
»_~
l!'l

R.£NO. NE\»'A£JA 89502

w to w r~.) to r~.) w w ._- ._. ._. ._.
"--] G\ U'\ b m N *_‘ c \o 00 "'--l o\

b.)
m

 

Filed 01/31/19 Page 2 of 13

F l L E D
E|ectronica|l
CV‘| 8-0248
2018-12-2611:16:13 AM
Jacque|ine Bryant
C|erk of the Court
Transaction # 7039376 : csu|ez

Vernon E. Leverty, Esq., NV Bar No. 1266
Patrick R. Leverty, Esq., NV Bar No. 8840
William R. Ginn, Esq, NV Bar No. 6989
LEVERTY & ASSOCLATES LAW CHTD.
832 Willow Street

Reno, NV 89502

Telephone: (775) 322-6636

Attorneysfor Plaintijj’s

IN THE SECOND JUDICIAL DISTRICT COURT OF
THE STATE OF NEVADA IN AND FOR
THE COUNTY OF WASHOE
MARINA GARDENS - BDS, LLC, a Nevada
Limited Liability Company; MARINA

GARDENS * RAF, a Nevada Limited Liability
Company;

Case No.

)
)
)
)
)
Plaintif`f, )
v. ) Depc. No.
)

HOUSTON SPECIALTY INSURANCE )
COMPANY, a Texas Corporation; ENGLE )
MAR'I`IN & ASSOCIATES, LLC, a Georgia )
Limited Liability Company; DOES I-XXX; and )
ABC CORPORATIONS A-Z; inclusive, )
)
)

Defendants.

 

COMPLAINT
(Exempt from Arbitration - Public Policy)

PIaintiffs MARINA GARDENS - BDS, LLC and MARINA GARDENS - RAF, LLC, by
and through their attomeys, Leverty & Associates Law Chtd., allege and aver against the above-
named Defendants as follows:

I. J`URISDICTION AND VENUE
l. At all relevant times hereto, PlaintiffMARINA GARDENS - BDS, LLC is a Nevada limited
liability company.
2. At all relevant times hereto, PlaintiffMARINA GARDENS - RAF, LLC is aNevada limited
liability company.
3. MAR]NA GARDENS - BDS, LLC and MAR]NA GARDENS, RAF, LLC purchased an

apartment complex known as Marina Gardens Apartments, 550 Howard Drive, Sparks, Nevada as
1

 

Case 3:19-cv-OOO48-LRH-WGC Document 1-1 Filed 01/31/19 Page 3 of 13

\DOO--.lO\Ul-ld

,....
O

f

._.
¢_n

(;7
to

»-1\»-¢»-
U‘l-LLM

CHARTE RED
832 \¥r'lLLO\li' STREE`I'

R.ENO. N E\FF\D.F\ 69::02

QP;.,.M%,,

/
5

ATTORNEYS AND COUNSELORS .'\T Lr\\‘l'r'

/,C') ‘\l .
§§aé-Qf€f%imafea
t~.> to ._. ._. ._.

[\J
00

 

tenant in common and at relevant times each owned an undivided fifty percent (50%) interest.
Hereinafter Plaintiffs will be collectively known as “Marina Gardens” or “Plaintift`.”

4. Defendant HOUSTON SPEClALTY INSURANCE COMPANY (hereinafler “chston
Specialty”) is domiciled and an admitted carrier in Texas, authorized for excess and surplus lines in
49 states, including Nevada. As a surplus lines insuring authorized in the Nevada, Houston Specialty
is and was, at all times relevant, subject to regulation under Title 57 of the Nevada Revised Statutes.
5. Def`endant ENGLE MARTIN & ASSOCIATES, LLC (hereinaf`ter “Engle Martin”), is an
independent adjuster for insurance companies and is licensed to perform such services in the State
of Nevada.

6. Plaintiff does not know the true names or capacities of the defendants sued herein as DOES
I through XXX; therefore, Plaintiff sues said defendants by such fictitious names, and prays leave
that when the true names of said defendants are ascertained, they may be inserted with appropriate
allegations Plaintiff is informed and believes, and upon such information and belief, allege sthat
each of the defendants designated herein by such fictitious names is responsible in some manner for
the events and happenings hereinafter referred to and that such conduct of defendants caused injury
and damages proximately thereby to Plaintiff. Upon learning the true names and identities of DOES
I through XXX, Plaintiff will seek leave of court to amend this Complaint.

7. Plaintiff does not know the true names or capacities of the defendants sued herein as ABC
CORPORATIONS A-Z; therefore, Plaintiff sues said defendants by such fictitious names, and prays
leave that when the true names of said defendants are ascertained, they may be inserted with
appropriate allegations Plaintiff is informed and believes, and upon such information and belief,
alleges that each of the defendants designated herein by such fictitious names is responsible in some
manner-for the events and happenings hereinafter referred to and that such conduct of defendants
caused injury and damages proximately thereby to Plaintiff`. Upon learning the true names and
identities of ABC CORPORATIONS A-Z, Plaintiff will seek leave of court to amend this

-\.

Complaint.

8. At all times relevant herein, defendants, and each of them, were the agents and employees

of each of the remaining defendants and/or acting in concert with one another, and were at all times
2

 

' w ¢%l /

A`lTORNEYS AND COUNSELOR.S A`.' LA\H'

Q§§M 9a 667

CH.'LRTE RED

/

832 Wl LLO\'¢’ STRF_ET
RENO, NEVA,[)A B$L':OZ

Case 3:19-cv-OOO48-LRH-WGC Document 1-1 Filed 01/31/19 Page 4 of 13

OO-.\O\Lh-LWN

NM[\)MN[\.)NMN»-m»-»-»_-)-»-»_-»-»-
OO-.IG\Ud-L`~UJN*-*Q\DOO-~]O\U'i-LDJNP-°O\o

 

acting within the course and scope of said agency and employment, and each defendant has ratified
and approved the acts of the other. Therefore, each defendant is liable for the acts of each remaining
defendant
9. The parties have caused the following events to occur in Washoe County, Nevada from
which these claims arise.

II. GENERAL ALLEGATIONS
IO. Plaintiff hereby incorporates by this reference and realleges herein each and every
allegation contained in all paragraphs on this complaint inclusive, as if fully set forth herein.
11. At all times in question, Marina Gardens located at 550 Howard Drive, Sparks, NV 89434
was insured by Houston Specialty under a commercial property policy, number RAFPR02014
(hereinafter “The Policy”).
12. Plaintiff purchased replacement cost coverage.
13. The Policy contains a Replacement Cost Form.
14. Plainti ff purchased Ordinance or Law Coverage that provides coverage for loss to undamaged
portion of the building, demolition costs with a separate sublimit and increased costs of construction
with a separate sublimit. l
15. The Policy covers the cost to repair, rebuild or replace and includes the increased cost
attributable to enforcement of any ordinance or law regulating the construction, use or repair of any
property the policy also has a sublimit of` insurance specified for Ordinance or law.
16. The Policy also contains an increased period of restoration when the loss or damage causes
the enforcement of an ordinance or law in force regulating the construction or repair of buildings.
l?. On or about July 5, 2014, the Marina Gardens suffered a fire loss.
18. Marina Gardens timely reported the claim to Houston Specialty.
19. Houston Speciality assigned the loss, claim number: 076760-2000086632 (the “Claim”).
20. Houston Speciality sent Engle Martin to adjust the Claim.
21. Engle Martin assigned the file number: 1000115689.
22. Upon information and belief, when an insured files a claim Houston Specialty and/or Engle

Martin purposefully delays the investigation, handling, processing and adjustment of the claim.
3

 

Case 3:19-cv-OOO48-LRH-WGC Document 1-1 Filed 01/31/19 Page 5 of 13

2
3
4
5
6
7
s
9
10
." 11
"\
" §§ 12
.-
`_§§' m13
~H§YE"§E?ZM
L/\E§§.§§
®‘='9\ §2_15
saw
§"“ °‘16
y < 17
\‘

f

G"
NNNNNNNNN'-"-“
OQ'--JG'\\.h-LLQN*-‘O\DOO

 

23. Upon information and belief, Houston Specialty andfor Engle Martin delays the investigation,
handling, processing and adjustment of the personal property claim for the express purpose of
denying the insured the right to Replacement Cost Coverage.

24. Any delay in payment makes it impossible and/or impracticable to timely repair or replace
property.

25. Upon information and belief, Houston Specialty and/or Engle Martin have a pattern and
practice of delaying payments so as to make it impossible and/or impracticable for the insured to
timely repair or replace the damaged property.

26. Following making repairs required by local ordinance or law, Marina Gardens made
numerous requests for reimbursement that went unanswered

27. On May 17, 2018, a representative of Marina Gardens wrote to Engle Martin about finalizing
the Claim.

28. The May 17, 2018, email attached a letter and documentation regarding the building code
related work.

29. The May 17, 201 8, letter and email addressed how an engineer confirmed the code work was
required by the City of Sparks.

30. The May 17, 201 8, letter and email requested Houston Specialty and/or Engle Martin pay the
amounts incurred in the building code related work.

31. Over one month passed without Engle Martin or Houston Specialty responding to the May
17, 2018, letter and email.

32. Due to Engle Martin’s and 1-Iouston Specialty’s failure to respond to within the time
mandated by Nevada law and/or regulation, on June 27, 2018, a representative of Marina Gardens
sent an email asking for the courtesy of a response to the May 17, 2018, letter.

33. On June 28, 2018, Engle Martin sent a letter asking if Plaintiff’ s contractor had a list of items
that were called out bv the city as required by code and if there was support for them.

34. Engle Martin promised to have a consultant review the costs and the support for the code

costs “immediately.”

 

Case 3:19-cv-OOO48-LRH-WGC Document 1-1 Filed 01/31/19 Page 6 of 13

\C>OO‘--JG\V\-LL»J

»-r_-»--l»-l»-
LALL»JN*-*Q

CH.'\RTE RED
A'ITOR!\’EYS AND COU\JSELORS AT LA\')L'

832 waters srsttr
RENo. NF.\-'Ao.a 3950-,=

/ if
NNNNNNNN*_‘l-»-»_¢
-.rc\u\.i>.o.)r~.)--c)\ooo~.ro\

[\J
00

 

35. Engle Martin also promised that it would request the holdback as Engle Martin agreed that
amount had not been paid to Plaintiff.

36. On August 2, 2018, Plaintiff sent an email attaching a letter and supporting documents
37. The August 2, 2018, email provided supporting documentation as requested, most of which
had been previously provided.

38. The August 2, 2018, letter detailed the repair-related costs and provided documentation
regarding the repair-related costs.

39. On August 2, 2018, Engle Martin wrote an email stating, “I have a proof of loss to send to
you for the hold back that I had discussed in my prior letter.” Nothing was attached to the email.
40. Over one month passed without Engle Martin sending the proof of loss as promised.

41. On September 5, 2018, Plaintiff’s representative sent an email asking about the status of
wrapping up the claim.

42. After being reminded of its obligation to respond, on September 5, 2018, Engle Martin wrote
an email stating it would get with “our consultant and see where he is with his review.” Again the
email promised to send a document to Marina Gardens.

43. On September 17, 2018, Marina Gardens again had to remind Engle Martin of it promise to
review the matter and` send documents

44. Marina Gardens reminded Engle Martin that it had been four years since the loss and
Houston Specialty still owed money on the Claim.

45. On September 19, 2018, Engle Martin sent Marina Gardens the “proof of loss for the hold
back.”

46. On September 25, 2018, Marina Gardens requested Engle Martin to revise the proof of loss
to be a “Partial Proof of loss” and to list the “Repairs to Building Totals.”

47. The September 25, 2018, email further provided, “We recognize that you have not yet
approved payment for the full loss, but we want to make sure that this POL is consistent with the
claim_”

48. Houston Specialty and Engle Martin never responded

 

C%/,l,§;J/UZW/a

CH:\RTERED
ATTORNEYS AND COUNSF.LOR$ AT LA\X'

/

Case 3:19-cv-OOO48-LRH-WGC Document 1-1 Filed 01/31/19 Page 7 of 13

\-¢l-¢;-I»-lr-¢r-»
U'IJ>~L»JN*-*O

832 widow srarrr
r.E:\io.Ne\-'ana easo»

NNNNNMNNN»-‘--»-r-
OSHJC\Lh-LL»N*-*O\DOO-.IO\

 

49. Upon information and belief, Houston Speciality and/or Engle Martin have a pattern and
practice of refusing to pay Loss or Ordinance coverage.
50. Insurance contracts may not violate public policy.
51. Limitations periods in insurance policies are “tolled” or “excused” while claims are
investigated, debated, negotiated and/or otherwise processed up to and including time of payment
of the claim andfor denial. The legal consequence of any delay in payment is that limitations periods
are either “excused” or tolled” until the condition or circumstance rendering replacement impossible
is eliminated.
52. Time limitations in the Policy are not a material part of the agreed exchange between
Houston Speciality and the insured.
53. The application of time limitations in the Policy cause disproportionate forfeiture on behalf
of the insured.
54. Time limitations in the Policy are contrary to public policy and therefore unenforceable
55. Any assertion of the time limitations in the Policy violates Nevada law and public policy.
56. Nevada insurance law forbids an insurer from misrepresenting to insured pertinent facts and
policy provisions relating to coverage at issue.
57. Houston Speciality and/or Engle Martin materially misrepresented the pertinent facts relating
to the Claim and policy provisions relating to coverage
III.
FIRST CAUSE OF ACTION
(Breach of Contrac!)
58. Plaintiff hereby incorporates by this reference and realleges herein each and every allegation
contained in all paragraphs on this complaint inclusive, as if fully set forth herein.
59. Plaintiff entered into an insurance contract with Houston Specialty.
60. The insurance policy is a contract of adhesion and should be interpreted broadly, affording
the greatest possible coverage to the insured.
61. The contract must be given a construction which Will fairly achieve its object of providing

indemnity for the loss to which the insurance relates.

 

A`['TORNE¥S AND COUNSELORS AT LA\V

-/<-%aw

(-
(.`.H.'\RTE RED

QPZ., WM%,,
832 \h`r'lLLOW STREET
?t EN\J'. \s E\w\Dr‘\ 89502

Case 3:19-cv-OOO48-LRH-WGC Document 1-1 Filed 01/31/19 Page 8 of 13

\DOO'--JO\

NNNNNNNNNv-‘--»-»-»-._¢__»-»-
OO-.IO\\.h-LWN'-‘O\DOO‘~JO\U'|-h-L)-)Nl-'O

 

62. The terms of the insurance contract are to be understood in their plain, ordinary, and popular
sense.

63. Marina Gardens performed all conditions of the insurance policy required to be performed
on its part.

64. Upon information and belief, E`ngle Martin is engaged in a joint venture with the insurer
Houston Speciality by way of its administrative responsibilities, claims handling duties and special
relationship with Houston Speciality._

65. Houston Specialty and Engle Martin breached the contract by failing to provide benefits due
and owing under the insurance policy issued to Marina Gardens.

66. Houston Specialty and Engle Martin breached the insurance contract by, among otherthings,
failing to adequately investigate Plaintiffs’ claim; by failing to provide Plaintiffs all of the benefits
that they were entitled to under the policy; by failing to provide benefits due and owing under the
insurance policy issued to the Plaintiffs; by failing to promptly and fairly process and settle
Plaintiffs’ claim; by failing to fairly evaluate Plaintiffs’ claim; by placing its interests ahead of
Plaintiffs; by and through its conduct, Houston Specialty and Engle Martin waived the right to deny
Plaintiff’s claim and/or must be estopped from denying the claim; and by withholding benefits due
and owing under the policy.

67. As a proximate result of Defendant Houston Specialty’s and Engle Martin’s breach of the
insurance contract, Plaintiffs have` suffered damages in an amount in excess of this court’s

jurisdictional minimum.

sEcoNI) criii'ss 0F Ac'rrgi§
(Breach of the Duty of Good Failh and Fai'r Dealt'ng)
68. Plaintiff hereby incorporates by this reference and realleges herein each and every
allegation contained in all paragraphs on this complaint inclusive, as if fully set forth herein,
69. There is an implied covenant of good faith and fair dealing in the insurance contract that
Defendant will not do anything to injure the rights of its insured to obtain benefits due and owing

under the policy.

70. Marina Gardens has a legal entitlement to benefits due and owing under her insurance policy.
7

 

’ cH¢.RTERED

Case 3:19-cv-OOO48-LRH-WGC Document 1-1 Filed 01/31/19 Page 9 of 13

‘-lG\U\-LLMN

r-¢»-¢l--»-Ih-l»_n
th.c:-L»)r~)--o\ooo

832 WI LLCN' STREt-.T
R.ENO NE\'ADA 8'.').':02

ATTOR.NE.YS AND COUNSELORS A'l' Lr\\\‘r'
N N N N I\J N N N -' -- -‘ »-
'-.'l O\ U\ -¥-`~ bi N '-* O \Q OO --l O\

N
00

 

?1. Houston Specialty and Engle Martin acted in bad faith and breached the covenant of good
faith and fair dealing by its conduct including, but not limited to, the following: (a) refusing, without
proper basis, to recognize its coverage obligations; (b) failing to make a timely determination of
coverage; (c) failing to properly investigate Marina Gardens’s claim; (d) failing to inform Marina
Gardens of what was needed of it to do and to provide to Defendant so that Defendants could
promptly and timely adjust the claim; (c) failing to provide Marina Gardens all of the benefits they
are legally entitled too under The Policy; (t) failing to comply with NRS 686A.310(1), NAC
686A.660, NAC 686A.665, NAC 686A.670 and NAC 686A.675; (g) forcing Marina Gardens to
institute this litigation to recover benefits they are legally entitled too under The Policy; (h) failing
to conduct a full, fair, and prompt investigation of the claim; {i) misrepresenting facts and policy
provisions; (j) failing to adopt and implement reasonable standards for the prompt investigation of
claims; (k) ignoring evidence that supports coverage; (l) unreasonably interpreting the policy; (m)
misrepresenting the law applicable to the policy and its claims handling; (n) failing to conduct a fair
and objective evaluation of the claim; (o) placing their interests ahead of Marina Gardens; (p) failing
to provide a reasonable explanation of the basis for denying and/or offering to settle or compromise
their claim; (q) by creating false or fictitious issues to avoid paying benefits due and owing; (r) by
using the claims department as a profit center; and (t) by other wrongful conduct
72. As a proximate result of Defendants’ breach of its duty of good faith and fair dealing,
Marina Gardens has suffered damages in an amount to be determined at trial.
73. By engaging in its bad faith conduct, Defendants acted fraudulently, oppressively, and in
malicious disregard of the rights of Marina Gardens. Marina Gardens, therefore, seeks punitive
damages by way of punishment and deterrence in an amount to be determined at trial.
V.
THIRD CAUSE OF ACTION
(Breach ofNevada ’.s‘ Unfair Trade Practices)
74. Plaintiff hereby incorporates by this reference and realleges herein each and every allegation
contained in all paragraphs on this complaint inclusive, as if fully set forth herein.

75. Houston Specialty is, and at all times mentioned herein was, an entity regulated by Title 5 7

of the Nevada Revised Statutes.

 

q%ay, a ordman size

A`ITORNEYS AND COL\lSELORS ."\T LAW

832 \V[ LLG\lt‘ 5T'RF.ET

RENO. ‘N E\'AD:'\ 89502

Case 3:19-cV-OOO48-LRH-WGC Document 1-1 Filed 01/31/19 Page 10 of 13

\OOO--l€\l!l-LL»JN

NNNNNNNNNl-*'-*\-*_*~d-d-I_¢»-l»_o
OO-~]O\LALLJJN*-‘O\DOO-~.\O\Lh-LWN'-*O

 

76. Engle Martin is an “adjuster” as defined by NRS 684A .020.

77. Pursuant to NRS 684A.035, adjusters are liable for violations of NRS 686A.310. Therefore,
as an adjuster, Engle Martin is liable for violations of NRS 686A.310.

?8. There was in force at all times relevant hereto a Nevada statute regarding the minimum
standards of how to settle claims.

79. Marina Gardens incorporates the specific provisions of NRS 686A.310(1),NAC 686A.660,
NAC 686A.665, NAC 686A.6?0 and NAC 686A.675. Under NRS 686A.310(2), En'sckosn is
specifically authorized to enforce the provisions of NRS 686A.310(1).

80. Houston Specialty and Engle Martin have violated these provisions by misrepresenting
pertinent facts and insurance policy provisions relating to coverages at issue; by failing to effectuate
a prompt, fair and equitable settlement of Marina Gardens’s claim; by compelling Marina Gardens
to institute litigation to recover amounts due under the insurance policy; by compelling Marina
Gardens to institute litigation to enforce the terms of the insurance policy; by failing to provide a
reasonable explanation of the basis for denying and/or offering to settle or compromise Marina
Gardens’s claim; by failing to provide promptly to Marina Gardens a reasonable explanation of the
basis in the insurance policy, with respect to the facts of the insured’s claim and the applicable law,
for the denial and/or recision of this claim and/or policy or for an offer to settle or compromise this
claim; by failing to retain, train and supervise competent adjusters to conduct prompt, thorough and
impartial investigations to promptly determine the true facts of this claim; by carrying out unfair and
deceptive trade practices in the business of insurance; and by other wrongfiil conduct,

81. As a proximate and foreseeable result of the violations of NRS 686A.310, Marina Gardens
has suffered damages in an amount in excess of this court’s jurisdictional minimum.

82. In violating NRS 686A.310, Houston Specialty and/or Engle Martin acted fraudulently,
oppressively, and in malicious disregard for the rights of Marina Gardens in breaching the provisions
of said statutes and regulations Marina Gardens, therefore, seeks punitive damages by way of
punishment and deterrence in an amount to be determined at trial.

Hf t

H f f

 

A‘I`T`OR.NEYS AND COUNSELOR_S AT L»‘\\ll'

Case 3:19-cV-OOO48-LRH-WGC Document 1-1 Filed 01/31/19 Page 11 of 13

I-¢\-»_nu-»-¢\_»
U\-LLHN'-*Q

832 Wl LLOW .STRE E`l'
F.ENO. NE\"AI)A 89502

12:., seas/ai

l\-)NNNNN[\)MN\---i-»-
OO‘-lC\M-l=~WN’-°O\DOO--]O\

 

FOURTH CAI`J/Slli. OF ACTION
Negligence v. Engle Martin
83. Plaintiff hereby incorporates by this reference and realleges each and every allegation
contained in all paragraphs on this complaint inclusive, as if fully set forth herein,
84. Engle Martin owed a duty to Plaintiff to act with reasonable care, skill and diligence as an
independent adjuster.
85. Engle Martin breached the above standard of care when it negligently handlcd, processed
and/or investigated the Claim.
86. As a direct and proximate result of the above-referenced circumstances, Engle Martin
negligently failed to handle, process and/or investigate the Claim.
87. As a direct and proximate result of Engle Martin’s negligence, Plaintiff has suffered damages
in an amount in excess of this court’s jurisdictional minimum.
VII.
FIFTH CAUSE OF ACTION

Gross Neglr`gence v. Engle Martin
88. Plaintiff hereby incorporatse by this reference and realleges each and every allegation
contained in all paragraphs on this complaint inclusive, as if fully set forth herein.
89. Engle Martin owed a duty to Plaintiff to act with reasonable care, skill and diligence as an
independent adjuster.
90. Engle Martin breached the above standard of care when it negligently, carelessly and
recklessly handled, processed and/or investigated the Claim.
91. Engle Martin failed to exercise even a slight amount of care in its handling, processing and
investigating the Claim.
92. Engle Martin’s claim handling, processing and investigation of the Claim demonstrates that
it gave little, if any, thought to the consequences of its behavior.
93. By reason ofDefendant Engle Martin’s negligence, Plaintiff incurred special damages in the

form of unpaid covered losses, attomeys’ fees and costs, and general damages in the form of

financial loss and inconvenience in an amount in excess of the jurisdiction of this Court.

10

 

Case 3:19-cV-OOO48-LRH-WGC Document 1-1 Filed 01/31/19 Page 12 of 13

2
3

4

5

6

7

s

9

10

,_` 11
§§ g 12
'_s§§'r°sl‘l
(;Y§S§is
§ § 17

?/

§§

NNNNNNNI\JN*-‘
OO*-.\G\Lh-PL)JN'-‘O\~D

 

94. As a direct and proximate result of the gross negligence, carelessness, and willful and wanton
conduct of Engle Martin, Plaintiff has suffered damages in an amount in excess of this court’s
jurisdictional minimum, including punitive damages by way of punishment and deterrence in an

amount to be determined at trial.
VIII.
SIXTH CAUSE OF ACTION
Aiding and Abettr'ng Houston Specialty 's Tortious Breach of the Duty of Good Far'th & Fair
Dealr'ng v. Engle Martin
95. Plaintiff hereby incorporates by this reference and realleges each and every allegation
contained in all paragraphs on this complaint inclusive, as if fully set forth herein.
96. A person or entity who aids and abets a tortfeasor is himself or itself liable for the resulting
harm to a third person.
97. An insurer’s breach of an implied covenant of good faith and fair dealing is a tort.
98. As detailed herein, Houston Specialty tortiously breached the implied covenant of good
faith and fair dealing.
99. Engle Martin was aware of its role in promoting the tortious breach of the implied
covenant of good faith and fair dealing at the time it provided its claims services. An independent
adjuster, such as Engle Martin, tasked with handling, processing and investigating claims for an
insurance company knows, or at a minimum has a general awareness, that if it assists or
encourages the insurer to deny a request for a defense and/or a request for indemnification
without a reasonable basis that the insurer will have committed bad faith.
100. Engle Martin knowingly and substantially assisted and/or encouraged Houston Speciality
with the intent of promoting the tortious breach of the implied covenant of good faith and fair
dealing.
101 . Engle Martin failed to conduct a reasonable investigation into the Claim.
102. Engle Martin substantially assisted or encouraged Houston Speciality’s decisions on the
Claim without a reasonable basis.

103. As a direct and proximate result of Engle Martin’s conduct, Plaintiff has suffered

damages in an amount in excess of this court’s jurisdictional minimum

11

 

f

_ a
w .

CH.'\R`E`E RED
A'l“'l`ORNEYS AND COUNSEI.ORS AT LA\L'

%22 2 @'§§"

832 widow smart

R.ENO.NEVADA 89" 2

Case 3:19-cV-OOO48-LRH-WGC Document 1-1 Filed 01/31/19 Page 13 of 13

\DOO-JO\U'l-h~

NNNNNNNNNi-i-»-¢r-¢»-»-_-»-»_-»_-
OO-IO\lh-LUJNl-'Q\DOO‘-]O\MLWNl-"O

 

104. In engaging in its conduct, Engle Martin acted fraudulently, oppressively, and in
malicious disregard of the rights of Plaintiff. Plaintiff, therefore, seek punitive damages by way

of punishment and deterrence in an amount to be determined at trial.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment as follows:

1. For damages in excess of this court’s jurisdictional minimum and in such amounts

as may be proved at trial;

2. For costs of suit, interest and reasonable attorney fees;
3. For special and consequential damages in an amount to be proved at trial;
4. For prejudgment and postjudgment interest on all sums awarded, according to proof

at the maximum legal rate if allowed by law;

5. For punitive damages in such amounts as may be proved at trial and if allowed by
law; and,
6. For such and further relief as the Court deems just and appropriate
AFFIRMATION
(NRS 239B.030)

The undersigned does hereby affirm the preceding document filed in the Second Judicial
District Court does not contain any private personal information of any person.

Dated this 26“‘ day of December, 2018.
LEVERTY & ASSOCIATES LAW CHTD.

Patrick R. Leverty, Esq.
832 Willow Street
Reno, NV 89502

Tel.: (775) 322-6636
Attorneysfor Plaintiffs

12

 

